Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

    
   

cl ers
B c .

Civil Division

De'Andre Starnes Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) [V] Yes [No

Conduent Inc

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
=-V= )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name De'Andre Starnes
Street Address 4603 Old Rural Hall Rd
City and County Winston Salem, Forsyth County
State and Zip Code NC, 27105
Telephone Number 7038255330 7 _ _
E-mail Address Dstarnes_1@yahoo.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

Case 1:19-cv-00139-\W/O-|LPA Document 2 Filed 01/31/19 Pane 1of5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name

Job or Title (if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)

Street Address
City and County
‘ State and Zip Code

Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)

Street Address
City and County
State and Zip Code

Telephone Number
E-mail Address (if known)

Conduent, Inc.

 

 

100 Campus Dr. Suite 200

 

Florham Park

 

New Jersey. 07932

 

888 4712271.

 

 

 

 

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-00139-WO-|LPA Document 2 Filed 01/31/19

Page 2 of5

Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
Title VII of the civil rights act of 1964, as codified, 42 U.S.C. Sections 2000e to 200e-17.... Age

Discrimination in Employment Act of 1967, as codified, 29 U.S.C. Sections 621 to 634... Americans with
Disabilities Act of 1990, as codified, 42 U.S.C. Sections 12112 to 12117.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) De'Andre Starnes , is a citizen of the

 

State of (name) North Carolina

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) _ ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2: The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5

Case 1:19-cv-00139-\W/O-|LPA Document 2 Filed 01/31/19 Pane 32 0f 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

IV.

b. If the defendant is a corporation

The defendant, (name) Conduent, Inc , is incorporated under

the laws of the State of (name) New Jersey , and has its

 

 

principal place of business in the State of (name) New Jersey

Or is incorporated under the laws of (foreign nation) :

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct, If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

|, Retaliated against me for filing previous EEOC, civil rights violations complaints, and workers comp claim.

Il. Interfered with my rights under related laws because of my disability, age, sex, and race.

ill. Refused requested accommodations..job modification, job change, reduced hours, etc. | was terminated.

IV. Treated differently than younger Hispanic female, employee

V. Threatened with termination when insisting on my right to have leave for disabling conditions.

VI. Executed bad faith in employment practices and violated employer policy.

Vil. Repeated asked for certifications and notes for the same medical conditions even though my condition had _

be ed RL. Le eee ale -Le ue

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Continued wrongs are retaliation In Rehiring practices. | have applied for jobs that I'm qualified for and have not
been rehired by the company. $300,000 compensatory front and back pay, punitive and exemplary damages for
each offense in an amount the jury deems appropriate for the intentional, malicious, evil actions of Conduent to
deprive me of my federally protected civil rights and any additional amounts that the jury or court applies.

Page 4 of 5

Case 1:19-cv-00139-\W/O-|LPA Document 2 Filed 01/31/19 Pane 4of5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 01/29/2019 , |
€ aN

Signature of Plaintiff bp r ik . YAC is

Printed Name of Plaintiff | De'Andre Starnes

 

 

For Attorneys

Gs)

Date of signing: —01/29/2019—

 

Signature of Attorney
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

Page 5 of 5

Case 1:19-cv-00139-\W/O-|LPA Document 2 Filed 01/31/19 Pane 5o0f5
